Per Curiam. The bill does not aver that there was no petition of property owners representing more than one-half of so much of the street as was sought to be used for railroad purposes. The averment is that there was no petition of property owners representing more than one-half of the frontage of said front on Water street. See Record, pages 6 and 7. It does not appear that the road was laid along-the entire length of the street, and unless this was the case the petition of property owners representing more than one-half of the frontage of the whole street would not be necessary. A petition by those representing more than one-half of the frontage of so much of the street as was sought to be used for railroad purposes would be sufficient. The bill does aver that there was no such petition as the statute requires, and that the action of the council was without warrant or authority in law whatever; but these are mere conclusions, and are not traversable. For this reason, aside from the other questions presented and discussed, we think the demurrer was properly sustained, and the decree is therefore affirmed. Affirmed.